438 F.2d 131
UNITED STATES of America, Plaintiff-Appellee,v.John Earl ROBERTS, Defendant-Appellant.
No. 29942 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
February 4, 1971.

Appeal from the United States District Court for the Western District of Texas; Dorwin W. Suttle, Judge.
John E. Roberts, pro se.
Harry L. Hudspeth, El Paso, Tex., for appellant.
Seagal V. Wheatley, U. S. Atty., San Antonio, Tex., Ralph E. Harris, Asst. U. S. Atty., El Paso, Tex., for appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:


1
Having carefully studied the briefs, the entire transcript and the documentary evidence, we consider that the evidence in support of the jury verdict of conviction is not insufficient and that no error of law appears.

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York, et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir., 1970, 430 F.2d 966